 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDJA-CE Company,Inc. and Local Union No.462, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, Peti-tioner.Case 22-RC-5657August 16, 1973DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Margaret Berkowitzof the National Labor Relations Board. Following theclose of the hearing the Acting Regional Director forRegion 22 transferred this case to the Board for deci-sion. Thereafter, the Employer and the Petitioner filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer, a New Jersey corporation head-quartered in the city of New Brunswick, is engaged inthe food-service management business and has con-tracts to operate cafeteria programs for 19 school dis-tricts within the State of New Jersey. The Employer'sgross volume of business during the year precedingthe hearing held herein exceeded $3 million. Duringthe same period, the Employer purchased materialsand supplies valued in excess of $50,000, which wereshipped into New Jersey from outside the State. Theparties concede, and we find, that the Employer isengaged in commerce within the meaning of the Act.However, there remains a question as to whether theBoard should assert jurisdiction over the Employerherein, in view of its relationship to the several schooldistricts for whom it provides the aforementionedfood services.At the outset, it is clear that the several schooldistricts, and their respective boards of educationwhich act in their behalf, as part of the public schoolsystem of the State of New Jersey are not employerswithin the meaning of the Act. Whether this Boardwill assert jurisdiction over an enterprise under con-tract with these boards of education depends upon therelationship of the contractor's services to the activi-ties of the several district boards of education, institu-tions which are excluded from the Act's jurisdiction.That relationship depends in larger part upon the de-gree of control exercised by the several boards ofeducation over the labor relations policies of the Em-ployer.'The Employer contends that it provides food serv-ices to the several school districts as an independentcontractor, exercising complete control over, and as-suming responsibility for the direction of, its employ-ees.Accordingly, the Employer urges this Board toassert jurisdiction herein.The Petitioner does not contend otherwise. More-over, like the Employer, the Petitioner urges that evenif this Board should deem it inappropriate to assertjurisdiction in this case, it should nevertheless de-termine the unit question presented herein.As previously stated, the Employer has entered into19 separate food-service contracts with school boardsrepresenting their respective districts.Under thesecontracts, which only become operative after approv-al by the New Jersey State Department of Education,the Employer operates a food-service program at 93schools, and mans some 60 cafeteria units. The capitalequipment and food-service facilities used in provid-ing these services is owned by the several school dis-tricts.Under the contract, the districts assume theresponsibility for maintenance of dining room areas,and for the cleaning of windows, walls, ceilings, andlight fixtures. The Employer is responsible for theroutine cleaning of kitchens, serving areas, dishrooms,storerooms, and the like. These contracts further pro-vide that the Employer, on its own credit, shall pro-vide, prepare, and serve to the students, faculty, andvisitors such foods and milk, including "type A"lunches, defined by the National School Lunch Pro-gram, at such prices and at such hours and days as theschool districts shall direct. In this respect, the Em-ployer is required to consult with each of the schooldistricts respecting food and menu requirements. TheEmployer is required to prepare and submit to aschool representative a proposed menu 2 weeks inadvance of its anticipated use. In furtherance of itscontractual responsibilities, the Employer is also re-quired to provide expert administrative, dietetic, pur-chasing, engineering consulting, and personal adviceand supervision. The Employer is also obliged to em-ploy only persons acceptable to the various schooldistricts. The Employer alone, however, is responsiblefor carrying workmen's compensation insurance, andalso assumes the entire responsibility for any and alldamages and injuries of any kind or nature arising outof the operation of the cafeterias and lunch areas. Asconsideration for these services, the Employer re-ServomanonMathias Pa, Inc,200 NLRB No 136205 NLRB No. 92 JA-CE CO.ceives a sum equivalent to 8 percent of gross sales. Inorder to monitor the contractor's performance, eachof the school districts has a right to full access at alltimes to the cafeteria premises and equipment with orwithout notice. The Employer is also required to keepfull and accurate accounts and records in connectionwith the food-service programs undertaken pursuantto these several agreements, which are subject to auditby the school districts during regular working hoursand at reasonable places.The foregoing contractual provisions are deemednecessary to allow each of the school districts to retaincontrol over the general operation of the school food-service program, consistent with the policies and pro-cedures set forth by the New Jersey State Departmentof Education.In fulfilling its responsibilities under the contracthere involved, the Employer maintains the followingorganizational structure. Each of the 60 cafeteriaunits is supervised by a manager who is responsiblefor day-to-day operations. These managers, in turn,report directly to 10 area supervisors, each of whomisassigned to cover one or more school districts.These area supervisors maintain contact directly withthe cafeteria managers and with employees operatingthe "satellite" schools serviced by cafeteria units. Thearea supervisors, in turn, report to one of two regionalsupervisors. The regional supervisors report to theEmployer's director of operations, who, in turn, re-ports directly to the president. Communications be-tween the Employer and the several school districtsare not undertaken below the regional level.Although the school districts reserve the right toremove JA-CE employees who are not deemed ac-ceptable, hiring is done exclusively by the Employer,and no cafeteria employee has ever been dischargedby the Employer as a result of the operation of thisprovision. In "99 percent" of the cases, employees arerecruited locally. They are generally hired by the areasupervisors on recommendation of the cafeteria man-agers and following applicant interviews held eitherby the managers, the area supervisors, or both. Underthe applicable agreements, prospective employees arerequired to submit to, and pass, physical examina-tions.Wage rates and fringe benefits for employeesare established by the Employer, and payment ofwages is, of course, made by checks of the Employer,which are distributed by its supervisors.While the days during which the Employer is re-quired to furnish services differ in the several districts,depending upon each district's vacation schedule, orfor other reasons peculiarly applicable to the severaldistricts, the Employer, at its discretion, determinesthe working hours and the length of the workday, aswell as granting or denying requests for time off from579work. In this respect, among other things taken intoconsideration are the number of individuals to be fedand the layout of the food service facilities. The Em-ployer publishes its own rules and regulations for theconduct of employees.From the foregoing it is clear that the school boardsinvolved have incorporated sufficient controls in theirrespective contracts with the Employer to insure satis-factory performance by the Employer. The assump-tion of these controls to assure contract complianceby a "cost plus" contractor, however, is not inconsis-tent with a factual finding that the degree of controlover labor relations retained by that contractor is suf-ficient to preclude the merger of that contractor'sidentity as an "employer" with an enterprise exempt-ed from the provisions of our Act. Indeed, we find onthe record evidence that the contractor, the Employer,here involved is a profitmaking entity independent ofthe school system, and that it has retained virtuallyfull control over the labor relations policies governingits employees, in the same manner as any other busi-ness concern would do. As to its business indepen-dence, we note that the Employer prepares the menusused in the food-service program employing the ex-pertise of its own dieticians. While these menus aresubmitted in advance for approval by the severalschool boards, we note that such approval has neverbeen withheld and, indeed, is not likely to be withheldunless those menus fall short of compliance with therules and regulations governing Federal and statefood programs. Further, the Employer alone is res-ponsible for all dealings with food vendors and sup-pliers, and exercises complete discretion with respectto the selection of food products and the terms andconditions of payment therefor. The various schoolboards take no part in this selection process and arenot responsible for the purchases made. Further, un-der the contracts involved, the Employer assumes fullresponsibility for damages arising out of his opera-tions.With respect to labor relations, we note that theEmployer herein is alone responsible for the recruit-ment of satisfactory employees. Thus, the Employeradvertises for needed personnel, interviews them, and,on the basis of such interviews, selects those candi-dates it deems best qualified for the positions avail-able in each of the 19 school districts? The fact thatthe school boards may under the contract require theremoval of an occasional objectionable employeedoes not require a different conclusion. There is noshowing in the record that this reserved right hasplayed any significant role in the composition of the2CfServomationMathias Pa, Inc,200 NLRB 136, where the exemptinstitutionmaintained control over both the structure of the respondent'smanagerial organization and substantial areas of its labor relations policies 580DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's work force. It is also clear that the condi-tions under which employees work are determined bythe Employer. While the school boards determine thedays on which the cafeterias are to be open, the Em-ployer determines the hours which employees shallwork and the length of the workday. Nor does anyschool board representative have any authority to su-pervise or direct the employees in the performance oftheir food-service tasks.In sum, we find that the only significant controlmanifest by the several school boards over theEmployer's operations is budgetary, in that the Em-ployer, in the event its contract proves less profitablethan anticipated, may have to justify to the boardscertain costs for which it is entitled to reimbursement.Such budgetary control as may result from these pro-visions of the contracts between the Employer and theschools is too remote, in our view, to justify a "singleemployer" finding. Accordingly, we find that the Em-ployer is engaged in commerce within the meaning ofthe Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.32.The labor organization involved claims to repre-sent certain employees of the employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit of approximately 105catering service employees employed by the Employ-er in the Edison, New Jersey, public school system,including cooks, dishwashers, cashiers, cakemakers,sandwichmakers, food preparers, and kitchen work-ers, but excluding managers, office clerical employ-ees, guards, and supervisors as defined in the Act. TheEmployer contends that the only appropriate unit isone composed of individuals employed in all 19school districts. In the alternative, the Employer as-serts that those employees working in the 10 districtscomprising the Employer's southeast administrativeregion constitute the smallest unit appropriate for thepurposes of collective bargaining.Ultimate responsibility for the Employer's food-service activities rests with its president. He is assistedby a director of operations. All of the Employer'sfood-service activities are grouped within either itsnorthwest or southeast regions. The regional supervi-sors, who report directly to the director of operations,have working under them 10 area supervisors, each ofwhom is responsible for the day-to-day operations ofone or more school districts. Within the school dis-3Howard Johnson Co.,135 NLRB 1260, enfd.317 F.2d I (C.A. 1), certdenied 375 U S 920,Herbert Harvey, Inc,171NLRB 238, enfd 424 F 2d770 (C.A D.C).tricts, there are some 60 cafeteria units, each super-vised by a cafeteria manager, and satellite facilitiesmanned by personnel who report to their appropriatearea supervisor. There are approximately 600 employ-ees throughout the Employer's system.Within the Edison school district, with which weare here concerned, the Employer employs approxi-mately 105 employees who work at the 5 schools withcafeteria units or at the 16 satellite food-service facili-ties.The Employer serves approximately 13,485 stu-dents in the Edison school system. The areasupervisor responsible for the Employer's day-to-dayoperations within this school system works exclusive-ly in that capacity, having no responsibility for theactivities within any other school district.Geographically, the 19 school districts are widelyscattered throughout the State of New Jersey, thelongest straight-line distance between 2 being approx-imately 50 miles. Some of these school districts arelocated in large urban areas and others are located indistinctly rural areas of the State.As previously mentioned, hiring for the variousschool districts is undertaken at the local level, andemployees generally live in close proximity to theirplaces of work. Employment interviews are normallyconducted by a cafeteria manager, the area supervisorof the district involved, or by both. The manager mayeffectively recommend that an individual be hired,but ultimate authority for that decision rests with thearea supervisor. Area supervisors also make the finaldecisions with respect to transfers between schools ina given district, have the discretion to grant time offto employees, and impose discipline when appropri-ate.Conditions of employment vary in each of theschool districts, largely because of the different re-quirements for food service expressed by the severaldistricts.Although starting rates of pay are uniformthroughout the several districts, subsequent rates ofpay employees receive may vary. The number of daysand hours of work are not uniform within the variousschool systems.Temporary transfers of employees between districtsappear nominal, amounting to only 68 man days ofthe 160,000 man days worked during the approxi-mately 2 academic years under consideration.There is no history of bargaining for employees inany of the districts here involved, and no labor organi-zation is seeking the Employer's overall operation. Itmay well be that the optimum unit for collective bar-gaining would be districtwide in scope, but this doesnot preclude the Petitioner from seeking representa-tion in a smaller unit if, as we find here, the smallerunit, standing alone, is under all the circumstancesalso appropriate for the purposes of collective bar- JA-CE CO.gaining.4Upon consideration of the entire record inthis case,including particularly the substantial degreeof autonomy exercisedby thearea supervisor for theEmployer's Edison school district operation,the mini-mal interchange of employees,the absence of anybargaining history, and the fact that no labor organi-zation is seeking a larger unit,we are satisfied that therequested unit constitutesanappropriate unit whichwill assure to employees the fullest freedom in exercis-ing the rights guaranteedby the Act.4 Dixie Belle Mills, Inc, a wholly owned subsidiary of Belle Industries, Inc,1389 NLRB 629, 631581Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.All catering service employees employed bythe Employer in the Edison, New Jersey, publicschool system, including cooks, dishwashers,cashiers,waitresses, cakemakers, sandwichmak-ers, food preparers, and kitchen workers, but ex-cludingmanagers, office clerical employees,guards, and supervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]